IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


KATHLEEN CARROZZA,                     : No. 593 WAL 2014
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
           v.                          :
                                       :
                                       :
CHILDREN'S HOSPITAL OF                 :
PITTSBURGH OF UNIVERSITY OF            :
PITTSBURGH MEDICAL CENTER,             :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.